DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Independent claim 1 (and dependent claims 2-5 and 21 dependent thereon), the combination of having 1) “a first electrical connector … disposed over the semiconductor die; a first conductive pad contacting the first electrical connector and disposed between the semiconductor die and the first electrical connector” (claim 1, lines 4-7) and 2) “the bridge structure comprises…the first conductive via directly connects the first conductive pad” (claim 1, lines 22-24) is not supported by the original disclosure.  For example, referring to Fig. 16 of the present invention, if “a first electrical connector … disposed over the semiconductor die [200]” is interpreted as one of the connectors 252 (small solder balls), “a first conductive pad” directly connecting to “the first conductive via” V1 of “the bridge structure” BS is interpreted as the pad P1, then “a first conductive pad” P1 does not “contacting the first electrical connector [252]” and “disposed between the semiconductor die [200] and the first electrical connector [252]” as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0194226) in view of Chen et al (US 2016/0079191).
Regarding claim 14, Chen ‘226 (Fig. 11) discloses a semiconductor package, comprising: a semiconductor die 811; an encapsulant 823 encapsulating the semiconductor die; a redistribution circuit structure disposed on the encapsulant and the semiconductor die, wherein the redistribution circuit structure comprises inter-dielectric layers and redistribution conductive layers, the inter-dielectric layers and the redistribution conductive layers are stacked alternately, a topmost redistribution conductive layer 109 among the redistribution conductive layers is disposed on a middle inter-dielectric layer 825 among the inter- dielectric layers, the topmost redistribution conductive layer comprises a first conductive pad 109 (annotated in Fig. 11 below) and second conductive pads (annotated in Fig. 11 below), a topmost inter-dielectric layer 801 among the inter-dielectric layers is disposed on the topmost redistribution conductive layer, the topmost inter-dielectric layer 801 comprises a first opening, the first conductive pad 109 contacts the middle inter-dielectric layer 825 and is disposed in the first opening, and the second conductive pads 109 contact the middle inter-dielectric layer; a conductive ball 201 disposed on the redistribution circuit structure, wherein the conductive ball 201 contacts the first conductive pad 109; and a passive component 203 having conductive terminals, wherein the conductive terminals of the passive  component 203 contact the second conductive pads 109.



[AltContent: textbox (3rd conductive pad 109)][AltContent: textbox (2nd conductive pads 109)][AltContent: textbox (1st conductive pad 109)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    249
    473
    media_image1.png
    Greyscale


	Chen ‘226 does not disclose a first portion of a top surface of the middle inter-dielectric layer is uncovered by the topmost inter-dielectric layer and the topmost redistribution conductive layer, and the first portion of the top surface of the middle inter-dielectric layer is in a ring top-view shape.
	However, Chen ‘191 (Figs. 19A-19B) teaches a semiconductor package comprising: a first portion D1 of a top surface of the middle inter-dielectric layer 44 is uncovered by the topmost inter-dielectric layer 100 and the topmost redistribution conductive layer 98, and the first portion D1 of the top surface of the middle inter-dielectric layer is in a ring top-view shape (Fig. 19B and [0047]).  Accordingly, it would have been obvious to modify the device of Chen ‘226 by forming the first portion of the top surface of the middle inter-dielectric layer being in a ring top-view shape as claimed in order to reduce the formation of cracks, intermetallic compounds and flux attack effects that can occur during the subsequent formation, as taught by Chen ‘191 ([0067]).

	However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming a width of the ring top-view shape within a range as claimed.  Therefore, it would have been obvious to form the a width of the ring top-view shape within a range as claimed because the width of the ring can be adjusted by adjusting the width of the first conductive pad,  
depending upon the conductivity and the material which are desired for the pad.
	Regarding claims 19-20, Chen 226 (Fig. 11) further discloses: the topmost inter-dielectric layer 801 further comprises a second opening 829, and each of the second conductive pads 109 is disposed in the second opening 829; and an underfill layer 205 between the passive component and the redistribution circuit structure, wherein the underfill layer 205 encapsulates the conductive terminals of the passive component and fills the second opening.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘226 and Chen ‘191 as applied to claim 14 above, and further in view of Myung et al (US 2020/0168565).
Regarding claim 16, Chen ‘226 (Fig. 11) further discloses the redistribution circuit structure further comprises a middle redistribution conductive layer among the redistribution conductive layers disposed between the middle inter-dielectric layer 825 and the semiconductor die 811, the middle redistribution conductive layer 825 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    50
    116
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    50
    118
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    50
    124
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    249
    473
    media_image1.png
    Greyscale
[AltContent: textbox (2nd routine line portion)][AltContent: arrow][AltContent: textbox (1st routing line portion)][AltContent: arrow]

	Chen does not disclose the first routine line portion connected to the second routing line portion to form a bridge structure.

	Regarding claim 18, Chen ‘226 (Fig. 10) further discloses the third conductive pad 109 is electrically connected to the semiconductor die 811.
	Regarding claim 17, Chen ‘226 does not disclose an area ratio of the first conductive pad and the third conductive pad ranging from about 4 to about 625, and a length of the routing line ranges from about 50 um to about 150 um.
However, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the area ratio of the first conductive pad and the third conductive pad and a length of the routing line in the ranges as claimed since the dimensions of the first conductive pad, the third conductive pad and the length of the routine line can be adjusted, depending upon the conductivities and the materials which are desired for the pads and the routine line.
	Allowable Subject Matter
Claims 6-7 and 9-13 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 6, including: a third conductive pad disposed on the first inter-dielectric layer and covered by the second inter-dielectric layer; and a bridge structure inlaid within the first inter-dielectric layer, disposed on the third inter-dielectric layer, and connecting the first conductive pad and the third conductive pad, wherein the bridge structure comprises a first conductive via, a routing line and a second conductive via, the first conductive via directly connects the first conductive pad and the routing line, the routing line directly connects the first conductive via and the second conductive via, the second conductive via directly connects the routing line and the third conductive pad, and a whole bottom surface of the routing line is in direct contact with a top surface of the third inter-dielectric layer.
Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 14 have been considered but are moot because the new ground of rejections (i.e., 112, 1st paragraph, new combination with new reference) are applied in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHAT X CAO/Primary Examiner, Art Unit 2817